 In the Matter of R. J. REYNOLDS TOBACCO COMPANY, EMPLOYERandUNITED TRANSPORT SERVICE EMPLOYEES, TOBACCO WORKERS DIVI-SION, CIO, PETITIONERCase No. 34-RC-95.-Decided May 3, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Miles J.McCormick, hearing officer of the "National Labor Relations 'Board.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in the business of manufacturing andselling cigarettes and other tobacco products at Winston-Salem, NorthCarolina.In the conduct of its business the Employer operates sev-eral redrying plants.'Only the redrying plant at Greensboro, NorthCarolina, is involved in this proceeding.All material for hogsheads, with the exception of coal, is shipped toGreensboro from Winston-Salem .2During the 1947 season green leaftobacco valued at more than $31,000,000 was brought to the redryingplant at Greensboro to be treated, of which approximately 40 percentwas shipped from points outside the State of North Carolina.After the green leaf tobacco has been treated at the redrying plantwhere it is kept for at least 18 months.The tobacco is then sent toWinston-Salem where it is processed and manufactured into cigarettesand other tobacco products.-3The Employer asserts that the operations here involved are notwithin the Board's jurisdiction because, (1) the plant at Greensboro isengaged in redrying green leaf tobacco which has come to rest in theState of North Carolina, and which does not become an object of inter-state commerce until it is processed and manufactured into tobacco,I Thereare five redrying plants outside the State of North Carolina.2At least50 percentof thematerial going into hogsheads was shipped to Winston-Salem from points outsidethe State.3 The Employer admits that the Boardhas jurisdiction over its operations at Winston-Salem,NorthCarolina.83 N. L. R. B., No. 46.348 R. J. REYNOLDS TOBACCO COMPANY349products for sale more than 18 months later, and (2) the operations atGreensboro are seasonal, and there is such a large turn-over of eni-ployees,4 that they do not have the mutuality of interest to constitutea representative group for bargaining purposes.The Board's jurisdiction is not dependent solely upon the extent towhich the Greensboro plant, viewed as a separate enterprise is engagedin interstate commerce.5The operations of the Greensboro plantconstitute an integral part of the Employer's over-all business enter-prise, which clearly is interstate in nature.The fact that the goodscome to rest in the State prior to their manufacture into finished prod-ucts, or that the Employer's operations at the Greensboro plant areseasonal, does not destroy the interstate character of the Employer'soperations.°Accordingly, we find that the Employer's operations affect com-merce within the meaning of the Act.2.The Petitioner is a labor organization claming to represent cer-tain employees of the Employer.At the hearing, United Tobacco Workers, herein called the Inter-venor, moved to intervene.The Petitioner opposed this motion on theground that the Intervenor is acting on behalf of the Food, Tobacco,Agricultural and Allied Workers of America, CIO, Local 22, hereincalled the FTA, which is not in compliance with the filing require-ments of the Act.The hearing officer permitted the Intervenor toparticipate in the hearing, but reserved ruling on its motion to inter-vene for the Board.7The following evidence was adduced at the hearing with respect tothe Intervenor:The persons responsible for the formation of the Intervenor wereMrs. Jessie Robinson, an employee at the Employer's Greensboroplant, Effie T. Butler and Mary Waddell, both voluntary organizersThe Greensboro plant operates from about August to January.During the 1947 season1,225 persons were employed to fill 510 jobs.Of the 1,225 persons employed in 1947,only 288.returned to work in the 1948 season.Since September 22, 1948,44 of these em-ployees had left the Employer's employ.EMatter of Ford Motor Co.,66 N.L. R. B. 365. Cf.Matter of Royal Palm Ice Company,81 N. L R B.858;Matter of Kentucky Utilities Company,81 N. L. R.'B. 1006;Matter ofRitchieGrocerCompany,80'N. L.R. B. 285;Matter of Thaihimer Brothers,Incorporated,81 N. L.R. B. 1175;Matter of Celanese Corporation of America,81_N. L.R. B. 1041.9Cf.Matter of Save Electric Corporation,Verd-A-Ray ProcessingCo., 79 N.L. It, B.370;Matter of LonghornSash and Door Company,79 N. L.R. B. 1430;Matter of CitiesService Oral Co.of Pennsylvania(Marine Division),80 N. L.R. B. 1512;Matter of CainCanning Company,81 N. L.R. B. 213.IThe Petitioner also objected to the intervention of the Intervenor on the ground thatthe Intervenor is not in compliance with the filing requirements of the Act.The hearingofficer properly refused to permit evidence to prove this fact.Such showing is purely anadministrative matter for the Board to determine,and not litigable at a hearing.Matter ofGeneral Beverages Company,81 N. L. R. B. 047;Matter of Hughes Aircraft Company,81 N. L.R. B. 867.Moreover,we have administratively determined that the Intervenoris in compliance.., 350DECISIONSOF NATIONALLABOR RELATIONS BOARDfor the Intervenor.Butler was secretary-treasurer and on the execu-tive board of the FTA from May 1947, until July 1, 1948.AlthoughButler testified that she severed her relations with the FTA in July1948, the record shows that she distributed literature for the FTA atthe time the Greensboro plant reopened in August 1948 for the 1948-1949 season, and continued such activity on behalf of the FTA until theformation of the Intervenor.Robinson testified that she decided to form another union becausethe FTA had not complied with the filing requirements of the Act,and when the plant reopened in August 1948, she spoke to severalemployees about organizing a new union. In September, Karl Kar-stad, a regional director for the FTA, approached her at the plaint,and asked if the employees were trying to organize a union.Robin-son invited him to attend an organizational meeting to be held at herhome on September 15.Karstad came to this meeting with Butler,Waddell, Bronner Torain, and Curtis Raleigh."One other person,not identified in the record, was at this meeting.Although the evi-dence relating to this meeting is conflicting, it is undisputed thatKarstad spoke for about 5 minutes before the meeting started andthen left.'Robinson testified'that she invited Karstad to attend the meetingbecause she had talked to many union representatives and "wanted toget the truth,",that she "had tried everybody elso so [she] thought[ she] might try him."Robinson could name no union representativethat she had spoken to, and the record shows that she madeno effortto get in touch with any :other union representives in Greensboro.Nor did she call the local CIO office, or the State office in Charlotte,North Carolina, to attempt to obtain information concerning unionorganizations._Although president Of the Intervenor, Robinson herself did verylittlework to perfect its organization.She requested Butler andWaddell to act as organizers, and apparently left all decisions to theirdiscretion.Waddell appears to have been responsible for most ofthe work accomplished on behalf of the Intervenor.1°She representedthe Intervenor at - a prehearing conference held at the Employer'splant in Winston-Salem in October 1948, ,and hired an attorney fromWashington, D. C., to represent the Intervenor at the conference in:The officers-of the Intervenor as, shown on the affidavit filed with the Board are :president-Mrs. Jessie Robinson ; recording secretary-Mrs. Bronner Torain;secretary-treasurer-Curtis Raleigh.Torain sent a letter and an affidavit to the Board In October'1948, requesting that her name be removed as an officer of the Intervenor.She contendsthat no officer's were elected at the organizational meeting of the'Inteibeiior'.,°In her affidavit Torain stated that Butler took charge of the organizational meeting.10Waddell ordered the printing of, and paid for, the membership application cards,posters, and-literature for the Intervenor;had forms,to be sent to the Board mimeo-graphed;gave membership cards to Butler for distribution;and made arrangements formembership meetings. }R. J. REYNOLDS TOBACCO COMPANY351'Winston-Salem and also at the hearing on November 20, 1948, atGreensboro.Robinson testified that she did not know who was goingto pay the attorney's expenses or fee for representing the Intervenor atthe hearing."'Robinson, as president of the Intervenor, made noarrangements whereby the attorney would be paid at a later date 12FTA literature was distributed at the plant when it reopened inAugust 1948.13After the Intervenor was organized such distribu-tion stopped, and distribution for the Intervenor began.Butler wasidentified as one of the, persons handing out literature for both theFTA and the Intervenor.We cannot reconcile Robinson's professed concern in forming alabor organization which would meet the filing requirements of theAct '14 with her obvious indifference to the interests of this organizationonce it was formed, and with her patent lack of knowledge as to otherphases of the Act and labor organizations in general, as disclosed byher testimony at the hearing.Nor are we satisfied with Robinson'sexplanation as to her reasons for inviting Karstad, an FTA represen-tative, to the organizational meeting of the Intervenor.The recorddoes not disclose any adequate explanation why Robinson chose Wad-dell and Butler, both identified with the FTA, to carry on the workof forming the Intervenor.15Nor does the record show any satisfac-tory reason why Waddell and Butler, neither of whom worked at theEmployer's plant at the time of the formation of the Intervenor, werewilling to work as "voluntary" organizers for the Intervenor. If weare to accept Robinson's story, despite the Intervenor's total lack offunds, a Washington attorney was hired to make two trips, one toWinston-Salem for a conference, and one to Greensboro for the hearing.Yet Robinson had no idea who would pay for his services unlessperhaps "the Labor Board would help some." It places too great astrain on our credulity to believe that a lawyer would make two inter-11The Intervenorhas no funds, and according to Robinson,no means of obtaining anyfunds.Until an election is held, membersare permitted to join theIntervenorwithoutpaying any initiation fee ordues.At thetime of the organizational meeting it was decidedthat, after the election,the initiation fees will be $2, and the dues $1.50.Robinson's testimony is as follows.Q.Do youexpect to pay for the service of any attorney in connection withthis hearing?A. Do Iexpect?Q. I mean does the union expect to pay or doesit expectto get its services fornothing?A.Well,practically.Q. Practically what?A. I don't know.Iwas under the impressionthat theLabor Board wouldhelp some.The Petitioner was distributing leaflets at the plant during the periodof PTA,activity:14 It is difficult for us.tos perceive Robinson's concern in this respect, ;inasmuch as ,,thePTA was not at the time the collective bargaining representative for the employees atthe plant.15 Robinson admitted that she knew Waddell had formerly engaged'in union activity forthe PTA.She testified that she asked Waddell to take the necessary steps to organize theIntervenor because the latter was not working and she was. 352DECISIONS OF NATIONALLABOR RELATIONS BOARD 'state trips to represent a penniless organization without a satisfactoryunderstanding at the time of his employment in regard to how hewould be reimbursed for his expenses and paid for his services.Theonly reasonable inference on the present state of the record is thatsomeone other than the Intervenor was providing its legal representa-tion.We further find it significant that organizational activity forthe FTA at the Greensboro plant stopped as soon as such activity wasstarted on behalf of the Intervenor, and that Butler assisted in the dis-tribution of literature for both organizations.While, no one of these facts standing alone is proof that the Inter-venor is "fronting" for the FTA, we cannot agree with our dissentingcolleagues that these facts taken together do no more than give rise toa suspicion; we believe that "the patent imponderables permeatingthe entire record" - give rise to an inference of "fronting."Underthe circumstances, the evidence plainly was sufficient to shift the bur-den to the Intervenor to go forward with additional evidence to rebutsuch inference and to establish that in fact it is independent of theFTA. Its failure to do so may be taken as indicative of its inabilityto do so.Moreover, we cannot accept the suggestion of our dissent-ing colleagues that the absence of evidence as in theCampbell Soupcase, that employees were told that designating the Intervenor wouldbe equivalent to designating the FTA, is in any way.significant.Noris the absence of proof that FTA actively assisted in obtaining ad-herents to the Intervenor.TheCampbell Soupcase happened to be aflagrant case of "fronting"; it does not follow that all cases must besimilarly flagrant to be proved.Concealment from employees gen-erally that an organization is a "front" for a non-complying union bythose who. launch the organization may often be indispensable toenlisting adherents as well as to successful evasion of the filing require-ments of the Act.We accordingly conclude and find from the recordas a whole, that the Intervenor is acting as a "front" for the FTA.We shall, therefore, deny the Intervenor a place on the ballot in theelection hereinafter directed.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.--4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All seasbnal employees engaged in the handling, redrying, packing,prizing, loading and unloading of leaf tobacco at the Employer's re-drying and prizing plant at Greensboro, North Carolina, excluding141. A. M. v. N. L. R..B.,311 U..S.72, 79. IIR. J. REYNOLDS TOBACCO COMPANY353all office and clerical employees, watchmen, medical nurses, buyingpersonnel, and supervisors.175.The Employer's season at its Greensboro redrying plant usuallybegins the first week in August and ends sometime the following Jan-uary.Peak employment is ordinarily reached between September 15and October 15.The parties have agreed that the eligibility dateshould be about October 15, 1949, when a full complement of employeesmay be expected at this plant."'We shall direct that the election beheld during the peak of the 1949 season on a date to be determined bythe Regional Director, among the employees in the appropriate unitwho are employed during the pay-roll period immediately precedingthe date of the issuance of Notice of Election by the Regional Director.DIRECTION OF ELECTION 19As part of the investigationto ascertain representatives for thepurposes of collective bargaining with the Employer,an election bysecret ballot shall be conductedon a dateto beselectedby theRegionalDirector, subject to the instructions set forth in paragraph 5, above,under the direction and supervision of theRegionalDirector for theRegion inwhich thiscasewas heard,and subject to Sections 203.61and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, asamended, among the employees in the unit found appro-priate in paragraph numbered 4, above, who, were employed duringthe pay-roll period immediately preceding the date of theissuanceof Notice of Election by theRegionalDirector, including the em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been dischargedfor causeand havenot been rehired or reinstated prior to the date of the ejection, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether they desire to be represented, for purposesof collective bargaining, by United Transport Service Employees,Tobacco Workers Division, CIO, or by United Tobacco Workers,Local 22, Food, Tobacco, Agricultural and Allied Workers of Amer-ica, CIO, or by neither.17The parties agree that the permanent employees engaged in the maintenance of plantmachinery.both durine the sesenn when the niant is in f»nanndown, should be excluded from the unit.w eis s UL18The parties agree that the eligibility date should not be before September 20, 1949.11 Since issuance of the above Decision, the Intervenor has complied with Section 9 (f),(g), and(h) of the Act.The Board, therefore,by Order dated September 6, 1949,accordsthe Intervenor a place on the ballot. 354DECISIONS OF NATIONALLABOR RELATIONS BOARDCHAIRMAN HERZOG and MEMBER HOUSTON, dissenting :The decision of the majority to exclude the Intervenor from theballot appears to us to be based on nothing more substantial than sus-picion.In support of it the majority cites the fact that Karstad spokefor 5 minutes before the initial meeting of the Intervenor and thenleft, that two employees formerly active in the FTA were active inthe organization of the Intervenor, and that Robinson, the presidentof the Intervenor, did not give a convincing and satisfactory exposi-tion of the plans of the Intervenor for the future.All of the citedfactors are equally consistent with abandonment of the FTA and for-mation of a new organization by persons not experienced in organiz-ing unions and not adept at the job.This possibility is underscoredby the fact, conceded by the majority, that Waddell, who had neverplayed a conspicuous role in FTA, was much the most active sponsorof the Intervenor.We should have supposed that it would be necessary to show, at thevery least, that the Intervenor was in some manner connected with andcontrolled by the FTA, and that it was not seeking certification foritself but merely seeking to advance the interests of the FTA and pro-tect the FTA's interest:There is no such showing here.Unlike thesituation in theCampbell Soupcase,20 in which we joined unhesitat-ingly in the decision, there is no evidence that employees were givento understand that designating the Intervenor was equivalent to be-longing to the FTA.Nor is there a scintilla of proof that the FTAin any way assisted the Intervenor in obtaining any of its adherents.On the evidence here, we cannot say that there is anything more thana suspicion that the Intervenor might be acting on behalf of the FTA.We believe that the Board's power to revoke the certification, if theIntervenor should be certified and thereafter, in bargaining, show it-self merely to be the alter ego of the FTA, is adequate to deal with thesituation disclosed by this particular record.No labor organizationshould be declared an outlaw by this Board except upon a clear pre-ponderance of the evidence..2176 N.L. R. B. 950.